PRATT, J.,
(concurring.) This is an appeal from a judgment entered upon a verdict of a jury, and from an order denying a motion made upon the minutes for a new trial. The vital question now is ■whether the evidence warranted the submission to the jury of the question whether the defendant was guilty of negligence in employing a negligent and incompetent servant, whereby the plaintiff was injured. We think it was proper to submit that question to the jury, and that their verdict settles the question. There was no dispute in the case as to how the accident happened, and the jury has found that it was through the negligence of one Ryan, a fellow servant with the plaintiff. There was evidence tending to show that, on several occasions prior to the accident, Ryan, who was yard master, had been guilty of gross negligence in moving the pars in the yard while persons were at work on or under them in like manner as the plaintiff was employed upon this occasion. This evidence presented a fair question to the jury whether the said Ryan was a competent and proper person to be intrusted with the important duties imposed 'upon him. The several occasions to which this evidence referred covered a period of some months, and the circumstances were such that the defendant must be *314held to have had notice of Ryan’s incompetence or carelessness. There was some proof that Galligher, who stood in the place of the defendant as to work done in the yard, had actual notice of Ryan’s improper conduct, and promised to discharge Ryan. The defendant claims that it had a reasonable time to investigate the report, but the best he could do was to suspend Ryan while investigating. The plaintiff was told to-remain, and did so, under Galligher’s prpmise to discharge Ryan. Such conduct on the part of plaintiff could not be held to be contributory negligence on his part. Kain v. Smith, 89 N. Y. 385. It was the most natural thing in the world to go to work upon that car again after Ryan told him to do so, and he would' notify him if he had occasion to back down any more cars.' Plaintiff had a right to rely upon that promise, and the same was entirely independent of the cause of the accident. There was also some evidence of a broken brake upon one of the cars on which plaintiff was at work, but this seems to have been withdrawn from the jury by the charge. The exception to the admission of evidence tending to show that Ryan had before the accident been guilty of certain specific acts of negligence, similar to the one that caused the injury, was not well taken. It was legitimate evidence to show Ryan’s incompetency and knowledge of it by defendant. We find no error in the trial sufficient to warrant a reversal of the judgment. Judgment affirmed, with costs.